Citation Nr: 1525211	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability, to include residuals of a right knee injury and degenerative joint disease.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral ankle disability, to include residuals of a sprain(s).

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to October 1992.

The case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 Regional Office (RO) in St. Petersburg, Florida rating decision, which continued prior denials of the claims for entitlement to service connection for a right knee disability and a bilateral ankle disability.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for pes planus has been raised by the record in by the January 2011 VA examiner's report, which found a diagnosis of pes planus as aggravated by military service, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee disability and a bilateral ankle disability was denied in an unappealed September 2007 rating decision.
 
2.  Evidence received since the September 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for entitlement to service connection for a right knee disability and a bilateral ankle disability; such evidence is not cumulative or redundant of evidence already of record.

3.  The preponderance of the evidence is in favor of finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service.

4.  The preponderance of the evidence is against finding that the Veteran has a bilateral ankle disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claims of entitlement to service connection for entitlement to service connection for a right knee disability and a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Service connection for a right knee disability warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Claims Reopened

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for a right knee disability and a bilateral ankle disability.  

The Veteran did not appeal the September 2007 rating decision's denial of service connection for a right knee and bilateral ankle disability, and the decision is final.   In April 2010, the Veteran requested to re-open these claims.  The Veteran was afforded VA examinations and has provided new lay assertions in support of his appeal.  Presuming the credibility of his statements, the Board finds that he has submitted new and material evidence to reopen the previously-denied claims.  See 38 C.F.R. § 3.156(a).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, an April 2010 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in June 2010 and January 2011.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

IV.  Facts and Analysis

Service Connection for a Right Knee Disability

The evidence of record supports that the Veteran has a present right knee disability and is at least in equipoise as to if that disability was incurred in service.   



The Veteran appeared for a VA examination in January 2011.  The examiner diagnosed right medial collateral ligament strain and right medial meniscus tear and noted this diagnosis was at least as likely as not caused by parachuting with at least 90 pounds of equipment while in military service.  The Veteran's DD Form 214 confirms that he was awarded a parachutist badge.  The VA examiner reasoned that the Veteran reported no other injuries to his knees besides in-service and consistently reported knee pain while in service.

The RO denied the claim by highlighting the fact that the record supports that the Veteran had surgery for a right knee injury which was noted to have been incurred post-service, in May 2000.  While the Board acknowledges this treatment record, it contains a question mark after noting a May 2000 basketball right knee injury, indicating the physician's uncertainty as to the time period in which the injury was incurred.  Further, the Veteran has consistently reported having played basketball and running during service. 

In sum, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a right knee condition as caused by his service.  The January 2011 VA examiner opined a positive nexus, and the other evidence of record does not constitute evidence to outweigh the VA examiner's medical opinion.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum, having resolved any doubt in favor of the Veteran, the Board concludes service connection for a right knee disability is warranted.

Service Connection for a Bilateral Ankle Disability

Direct Service Connection

There is no competent medical evidence of record establishing that the Veteran suffers from a present bilateral ankle disability.  In the absence of proof of a present disability, there can be no valid claim.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Neither VA examination, nor the record as a whole, contains competent medical evidence supporting that the Veteran suffers from a bilateral ankle disability for VA purposes.  The Veteran appeared for a VA examination in June 2010; the June 2010 examiner found no pathology to render a diagnosis as to the Veteran's bilateral ankles.  The examiner noted that the Veteran experiences occasional pain and swelling which he attributed to the Veteran's high blood pressure medication.  The examiner found no limitation of motion of the joint, no ankylosis and no swelling or tenderness upon examination.  The Veteran again appeared for a VA examination in January 2011.  The examiner diagnosed bilateral ankle joint effusion, but noted "to resolve the question of whether the Veteran has chronic ankle conditions after the acute sprain (sic) in 1988 would require that I resort to speculation."  In their reports, both examiners considered and discussed the Veteran's service treatment records, which support that the Veteran suffered bilateral ankle sprains in service, and the Veteran's reports of ankle pain and swelling.

As the evidence of record, including the June 2010 VA examination which specifically discussed range of motion, found no limitation of motion, the Board notes that the Veteran's bilateral ankle condition further does not manifest to a compensable degree, in addition to exhibiting no pathology.

The Board recognizes the Veteran's lay testimony of record provided evidence, and the Board has no reason to doubt, that the Veteran has and does experience bilateral ankle pain.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing bilateral ankle disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  Further, symptoms such as pain or effusion alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, the Board finds that the Veteran's assertions are outweighed by the June 2010 and January 2011 VA examination reports and the examiners' conclusion that there is no diagnosis of a current bilateral ankle disability.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a bilateral ankle disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current bilateral ankle disability and has not throughout the pendency of this appeal, the Board finds that service connection must be denied.

Persian Gulf Service

In regard to the Veteran's Persian Gulf service, the Board finds it unnecessary to consider if the Veteran's bilateral ankle condition may constitute an undiagnosed illness, as the evidence of record supports that bilateral ankle pain is a manifestation of the Veteran's already service-connected fibromyalgia.  38 C.F.R. § 3.317(b); 38 U.S.C.A. § 1117(g).  The Veteran's October 2011 VA examination for fibromyalgia noted the Veteran's bilateral ankles as specific tender points of pain.  As such, the Board finds that the most probative evidence supports that the Veteran's bilateral ankle pain is a manifestation of his already service-connected fibromyalgia, and as such, consideration of service-connection for bilateral ankle pain as an undiagnosed illness is not warranted. 

In reaching this conclusion that the Veteran's claim for a bilateral ankle disability must be denied, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).






ORDER

New and material evidence having been received; the claims of entitlement to service connection for a right knee disability and a bilateral ankle disability are reopened.

Entitlement to service connection for a right knee disability, to include residuals of a right knee injury and degenerative joint disease, is granted.

Entitlement to service connection for a bilateral ankle disability, to include residuals of a sprain(s), is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


